      Case: 4:20-cv-00156-GHD-JMV
                     IN THE UNITEDDoc #: 72 Filed:
                                   STATES          03/04/21
                                            DISTRICT        1 of 2 PageID #: 245
                                                         COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION



MARCUS WALKER, INDIVIDUALLY
AND ON BEHALF OF THE WRONGFUL
DEATH BENEFICIARIES OF
DE’AUBREY RAJHEEM ROSCOE,
DECEASED                                                                                          PLAINTIFF

VS.                                                      CIVIL ACTION NO. 4:20CV156-GHD-JMV

SHABRIDGET CALDWELL, CITY OF
INDIANOLA POLICE OFFICER,
INDIVIDUALLY AND IN HER OFFICIAL
CAPACITY; ET AL.                                                                              DEFENDANTS



                             ORDER STAYING CERTAIN PROCEEDINGS


        This case is before the Court pursuant to L.U.CIV.R. 16(b)(3)(B). Rule 16(b)(3)(B) provides:

        [f]iling a motion to compel arbitration, or a motion asserting an immunity defense or
        jurisdictional defense stays the attorney conference and disclosure requirements and all
        discovery, pending the court’s ruling on the motion, including any appeal. Whether to
        permit discovery on issues related to the motion and whether to permit any portion of the
        case to proceed pending resolution of the motion are decisions committed to the discretion
        of the court, upon a motion by any party seeking relief.

        On March 3, 2021, Defendant Jonathan Upp filed a motion [71] to dismiss under Rule

12(b)(5) of the Federal Rules of Civil Procedure, alleging he has not been served with process in

accordance with Rule 4 of the Federal Rules of Civil Procedure.1 Therefore, because

defendant’s motion asserts a jurisdictional defense, all proceedings enumerated in Rule

16(b)(3)(B) are STAYED, pending a ruling on the jurisdictional defense motion. If a party




1
 “Unless the defendant has been served with process in accordance with FED. R. CIV. P. 4, a federal court lacks
personal jurisdiction over the defendant.” Coleman v. Bank of New York Mellon, 969 F. Supp. 2d 736, 745 (N.D.
Tex. 2013) (citations omitted).
     Case:
desires       4:20-cv-00156-GHD-JMV
        that any                             Doc
                 stayed matter proceed, it must file #: 72 Filed:
                                                     a motion     03/04/21
                                                              requesting same2within
                                                                               of 2 PageID    #: 246
                                                                                     fourteen (14)

days of the date of this order.

        SO ORDERED this 4th day of March, 2021.


                                                        /s/ Jane M. Virden
                                                        U.S. Magistrate Judge




                                                    2
